Appeal by the defendant from a judgment of the Supreme Court, Queens *250County (Leach, J.), rendered September 8, 1997, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the seventh degree, criminal facilitation in the fourth degree, and unlawful possession of marihuana, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The undercover police officer did not improperly bolster his testimony regarding the subject narcotics transaction by his testimony as an expert regarding the role of a “doorman” in indoor drug sales (see, People v Peoples, 202 AD2d 694).
Viewing the evidence in the light most favorable to the pros- . ecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Sullivan, J. P., McGinity, H. Miller and Smith, JJ., concur.